DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-8, 10, and 12 are pending in the Amendment filed 06/17/2022. 
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Applicant’s amendment to claims 1 and 10 (providing antecedent basis). 
The rejection of claims 1-3 and 5-8 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marshall et al. (US 20050178378 A1) is withdrawn in view of Applicant’s amendment to claim 1. 
However, claims 1, 3-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20050178378 A1), in view of Rousseau et al. (US 20190368747 A1), as previously applied to claims 10-12. 
Furthermore, claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Response to Arguments
Applicant's arguments, see “Remarks” filed 06/17/2022, have been fully considered but they are not persuasive. 
Applicant argues as to amended claim 1: 
“Applicant’s invention as claimed, provides a mixture of degreaser and hot water created at the intersection of the degreaser and water pipe, where the degreaser in a container is pumped to the water pipe, where it is more thoroughly mixed and provides a stronger pressure stream than water alone.” [“Remarks”, pg. 5, para. 4].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first pump increases pressure in degreaser water supply pipe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to amended claim 1, the venturi injector (i.e., a type of vacuum pump) of Marshall [para. 0061] causes the chemical agent 70 and water to be mixed and delivered because, but for the venturi injector, only water would spray from the spray nozzles (as driven by water pressure of tap plumbing or an additional water pump [para. 0055]). Therefore, under a broadest reasonable interpretation, the venturi injector can be interpreted as “the second pump”, which “causes the mixed degreaser and hot water to be delivered to and spray from the spray nozzles” because: 1) the venturi injector is a type of pump [para. 0061, “increased stream velocity through the injector chamber causes a pressure differential, creating a vacuum that sucks the cleaning agent 70 into the water flow”]; and 2) the venturi injector is causally and inextricably linked to the result of the mixed degreaser and water being delivered and sprayed from the spray nozzles.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites element “e)” in line 10, with no corresponding feature or limitation, which renders the scope of the claim unclear and therefore indefinite. 
Claims 3-8 are rejected as being dependent upon a rejected base claim and failing to remedy the deficiency thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20050178378 A1), in view of Rousseau et al. (US 20190368747 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Marshall discloses a system to aid in cleaning grease from the interior of an exhaust hood ducting system having an exhaust fan [Abstract, para. 0047, “exhaust fan 1”; Fig. 2] comprising:
a)    a hot water supply [para. 0060, “hot tap water or by directing tap water through a water heater or super-heater (not shown) prior to entering water feed 11”] which delivered by a hot water supply pipe 11 [para. 0050, “water feed tube 11”; para. 0055; Fig. 2, “water supply”];
b)    a degreaser 70 positioned in a container [Fig. 2 shows a container for solvent 70] designed to be mixed with the hot water supply [para. 0056, “concentrated cleaning agent or solvent 70 of a type designed to cut grease, is introduced into the system by insertion of a feed tube 71 into the cleaning solution, and opening a check valve 72 as shown”];
c)    a first pump 18 to feed the degreaser from the container to the hot water supply where the degreaser and hot water supply are mixed [para. 0058, “venturi injector 18 inducts cleaning agent 70 into the water flowstream which continues into the two-stage duct conduit 12, and into conduit 14”; para. 0061, “This type of injector is integrated into the water feed tube 11 as shown in FIG. 2. In operation, as water flows through the injector 18 it is constricted inwardly of the injector chamber 73 and changes into a high velocity stream. The increased stream velocity through the injector chamber causes a pressure differential, creating a vacuum that sucks the cleaning agent 70 into the water flow”; Here, a venturi injector is a type of vacuum pump, which meets the limitation of “a pump to feed the degreaser to the water supply to be mixed”];
d)    a degreaser water supply pipe 12 which delivers the mixed degreaser and hot water to a plurality of spray nozzles 17 [para. 0054; Fig. 2];
e)
f)    the plurality of spray nozzles 17 positioned along the interior of the ducting system 2 wherein the mixed degreaser and hot water supply pipe 11 is connected to the plurality of spray nozzles 17 [para. 0054; Fig. 2] wherein the second pump 18 causes the mixed degreaser and hot water to be delivered to and spray from the spray nozzles 17 [para. 0058, “venturi injector 18 inducts cleaning agent 70 into the water flowstream which continues into the two-stage duct conduit 12, and into conduit 14”; Here, the venturi injector causes the chemical agent 70 and water to be mixed, and, absent the venturi injector, only water would spray from the spray nozzles (due to the water pressure of tap plumbing or an additional water pump [para. 0055]). Therefore, under a broadest reasonable interpretation, the venturi injector can be interpreted as causing “the mixed degreaser and water to spray from the spray nozzles” because it is causally linked to the result of the mixed degreaser and water being sprayed from the spray nozzles.]; and
f)    a controller designed to set a cleaning parameter [para. 0020; “programmable controller connected to the solenoid valves”; para. 0023, “system is fully automatic, employing a plurality of electrically-controlled solenoid valves, solvent flow sensor, an optional effluent cleanliness sensor, and a programmable controller connected to each of the nozzle-valve blocks. The nozzle-blocks each employ multiple spray nozzles connected to the conduit which deliver water as well as a cleaning agent concentrate to the interior surface of the ventilation duct”] wherein the controller only allows operation of the system for cleaning when the exhaust fan is actively engaged.
Marshall is silent towards whether the exhaust fan is engaged during the cleaning of the duct [para. 0047].
Marshall therefore fails to explicitly disclose:
 wherein the controller only allows operation of the system for cleaning when the exhaust fan is actively engaged.
However, Rousseau discloses a method and system for degreasing a kitchen ventilation system [Abstract], comprising:
[0008] In an embodiment, the kitchen ventilation system comprises a duct subsystem; and injecting at least one degreasing agent within the kitchen ventilation system comprises injecting the at least one degreasing agent into the duct subsystem of the kitchen ventilation system. The at least one degreasing setpoint can comprise. a first speed of an airflow subsystem of the kitchen ventilation system and a second speed of the airflow subsystem of the kitchen ventilation system; and operating the at least one subsystem of the kitchen ventilation system can comprise: operating the airflow subsystem at the first speed while injecting the degreasing agent during a first portion of the degreasing time interval; and operating the airflow subsystem at the second speed while injecting the degreasing agent during a second portion of the degreasing time interval. The second speed of the airflow subsystem of the kitchen ventilation system can be greater than the first speed of the airflow subsystem. Operating the airflow subsystem of the kitchen ventilation system at the first speed while injecting the degreasing agent can be effective for providing degreasing action at an inlet region of the duct subsystem. The first speed can be a low speed or an off state of the airflow subsystem of the kitchen ventilation system.
[0012] In an embodiment, the method further comprises detecting a presence of safe degreasing conditions prior to injecting the at least one degreasing agent, the detecting comprising detecting the presence of a filter at an inlet of a duct subsystem of the kitchen ventilation system. Detecting the presence of the filter can comprise receiving a signal from an occupancy sensor positioned at the inlet of the duct subsystem. Detecting the presence of the filter can comprise: operating an airflow subsystem of the kitchen ventilation system at a substantially high speed; measuring an air pressure variation within the duct subsystem of the kitchen ventilation system while operating the airflow subsystem at the substantially high speed; and detecting the presence of the filter if the measured air pressure variation exceeds an air pressure variation threshold. Determining the measured air pressure variation exceeding the air pressure variation threshold can be further indicative of the operational state of the airflow subsystem. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kitchen ventilation duct cleaning system, of Marshall, to include operating an exhaust fan of a kitchen ventilation duct during operation of a cleaning system, of Rousseau, in order to ensure effective degreasing action at an inlet region of the duct, as taught by Rousseau [para. 0008], or alternatively, in order to detect safe degreasing/cleaning conditions by ensuring the presence of a filter, as taught by Rousseau [para. 0012].
3.    Modified Marshall discloses the system to aid in cleaning according to claim 1 wherein there is a solenoid valve V5 [para. 0054, “solenoid valve V1-V7”] connected to the hot water supply 11 wherein the controller can open and close the solenoid valve to deliver hot water to be mixed with the degreaser 70 [para. 0058].
4.    Modified Marshall discloses the system to aid in cleaning according to claim 1 wherein there is a valve V5 [para. 0054, “solenoid valve V1-V7] connected to the hot water supply 11 wherein the controller can open and close the valve to deliver hot water to be mixed with the degreaser and delivered to the spray nozzles [para. 0058].
5.    Modified Marshall discloses the system to aid in cleaning according to claim 1 wherein the hot water is at least about 140°F water [para. 0060].
Here, Marshall discloses “the degreasing process may be assisted by using hot tap water or by directing tap water through a water heater or super-heater (not shown) prior to entering water feed 11” [para. 0060], thus the system, either the hot top water or the water heaters, of Marshall is capable of obtaining a water that is at least about 140°F water, and therefore anticipates the claim. See MPEP § 2114, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.
6.    Modified Marshall discloses the system to aid in cleaning according to claim 1 wherein there is an access door in the ducting system to give access to the spray nozzles [para. 0073, “duct conduit 12 is lowered into the duct from the exhaust end of the ventilation system”].
7.    Modified Marshall discloses the system to aid in cleaning according to claim 1 wherein the controller can be overridden and the system can be started and stopped manually [para. 0020; “programmable controller connected to the solenoid valves”].
Here, Marshall discloses a programmable controller [para. 0020], which is expected to capable of being programmed to be overridden and permitting the system to be stopped and started manually (i.e., manipulate the water source [para. 0060] to stop or supply water to feed line 11), which meet the claim limitations. 
Furthermore, the Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See MPEP §§ 2114.
8.    Modified Marshall discloses the system to aid in cleaning according to claim 1 wherein the system of cleaning is set on the controller [para. 0020; “programmable controller connected to the solenoid valves”] to run for between 5 and 90 seconds [para. 0058, “predetermined length of time”], 1 to 5 times a day [para. 0057, “cycle can be repeated as desired”]. 
Here, Marshall discloses the controller can be programmed to run for predetermined length of time and at a predetermined frequency, which meets the claim limitations.
Furthermore, the Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See MPEP §§ 2114.
10.    Marshall discloses a method to aid in cleaning grease from the interior of an exhaust hood ducting system having an exhaust fan [Abstract, para. 0047, “exhaust fan 1”; Fig. 2] comprising:
a)    positioning a plurality of spray nozzles 17 along the interior of the ducting system 3 [Fig. 2, para. 0048, 0050-51];
b) positioning a degreaser 70 in a container [Fig. 2, para. 0056] and having a pump 18 to mix the degreaser with hot water [para. 0058, “venturi injector 18 inducts cleaning agent 70 into the water flowstream which continues into the two-stage duct conduit 12, and into conduit 14”; para. 0061, “This type of injector is integrated into the water feed tube 11 as shown in FIG. 2. In operation, as water flows through the injector 18 it is constricted inwardly of the injector chamber 73 and changes into a high velocity stream. The increased stream velocity through the injector chamber causes a pressure differential, creating a vacuum that sucks the cleaning agent 70 into the water flow”; Here, a venturi injector is a type of vacuum pump, which meets the limitation of “a pump to feed the degreaser to the water supply to be mixed];
c) attaching a degreaser and hot water supply pipe 12 to the mixture which delivers the mixture to the plurality of spray nozzles 17 [para. 0054, Fig. 2];
d)    controlling the delivery of the mixture to the spray nozzles with an automatic controller [para. 0020; “programmable controller connected to the solenoid valves”] positioned to feed the mixed degreaser and hot water to the plurality of spray nozzles 17 [para. 0050-51]; and
e)   only turning the feed on while the exhaust fan is operating at least once a day, wherein the controller allows operation of the system for cleaning when the exhaust fan is actively engaged. 
Marshall is silent towards whether the exhaust fan is engaged during the cleaning of the duct [para. 0047].
Marshall therefore fails to explicitly disclose:
e)   only turning the feed on while the exhaust fan is operating at least once a day, wherein the controller allows operation of the system for cleaning when the exhaust fan is actively engaged. 
However, Rousseau discloses a method and system for degreasing a kitchen ventilation system [Abstract], comprising:
[0008] In an embodiment, the kitchen ventilation system comprises a duct subsystem; and injecting at least one degreasing agent within the kitchen ventilation system comprises injecting the at least one degreasing agent into the duct subsystem of the kitchen ventilation system. The at least one degreasing setpoint can comprise. a first speed of an airflow subsystem of the kitchen ventilation system and a second speed of the airflow subsystem of the kitchen ventilation system; and operating the at least one subsystem of the kitchen ventilation system can comprise: operating the airflow subsystem at the first speed while injecting the degreasing agent during a first portion of the degreasing time interval; and operating the airflow subsystem at the second speed while injecting the degreasing agent during a second portion of the degreasing time interval. The second speed of the airflow subsystem of the kitchen ventilation system can be greater than the first speed of the airflow subsystem. Operating the airflow subsystem of the kitchen ventilation system at the first speed while injecting the degreasing agent can be effective for providing degreasing action at an inlet region of the duct subsystem. The first speed can be a low speed or an off state of the airflow subsystem of the kitchen ventilation system.
[0012] In an embodiment, the method further comprises detecting a presence of safe degreasing conditions prior to injecting the at least one degreasing agent, the detecting comprising detecting the presence of a filter at an inlet of a duct subsystem of the kitchen ventilation system. Detecting the presence of the filter can comprise receiving a signal from an occupancy sensor positioned at the inlet of the duct subsystem. Detecting the presence of the filter can comprise: operating an airflow subsystem of the kitchen ventilation system at a substantially high speed; measuring an air pressure variation within the duct subsystem of the kitchen ventilation system while operating the airflow subsystem at the substantially high speed; and detecting the presence of the filter if the measured air pressure variation exceeds an air pressure variation threshold. Determining the measured air pressure variation exceeding the air pressure variation threshold can be further indicative of the operational state of the airflow subsystem. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kitchen ventilation duct cleaning method, of Marshall, to include operating an exhaust fan of a kitchen ventilation duct during cleaning, of Rousseau, in order to ensure effective degreasing action at an inlet region of the duct, as taught by Rousseau [para. 0008], or alternatively, in order to detect safe degreasing/cleaning conditions by ensuring the presence of a filter, as taught by Rousseau [para. 0012].
Marshall further fails to explicitly disclose only turning the feed on while the exhaust fan is operating at least once a day, but teaches the cleaning cycle can performed and repeated as desired in order to clean the ventilation system [para. 0057]. Therefore, operating the cleaning system (e.g., turning on the system results in the feed being turned on) is a result-effective variable in obtaining a desired state of cleanliness and could be optimized to maintain a desired state of cleanliness in the ventilation system, as needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation cleaning method of performing the cleaning at a frequency of “as desired” to include performing the cleaning at a frequency of once a day because Marshall teaches to apply the cleaning process to obtain a desired state of cleanliness in the ventilation system and one of ordinary skill in the art would know to apply the cleaning method as much or as little as necessary to achieve the desired result, and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
Alternatively, Rousseau discloses:
[0121] According to one example embodiment, the historical data of operating conditions tracked over the tracking interval of time is analyzed to identify patterns within past operation of the kitchen ventilation system 100 that is indicative of how the kitchen ventilation system 100 will be operated in the future.
[0122] The historical data can be analyzed to identify particular time intervals (ex: particular intervals of the day, particular days of the week) during which there is a need for degreasing (ex: due to high levels of emissions from the cooktop). The set of degreasing parameters is then determined so that degreasing time intervals are scheduled for these same particular time intervals for future operation of the kitchen ventilation system 100. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of cleaning the ventilation system, of Marshall, to include identifying and initiating cleaning of the ventilation system for particular intervals of the day, of Rousseau, in order to providing cleaning of the ventilation system when there is a need for degreasing, as taught by Rousseau [para. 0122].
12. Modified Marshall discloses the method to aid in cleaning according to claim 10 wherein the feed is turned on for between 10 seconds and about 60 seconds [para. 0058, “predetermined length of time”].
Marshall fails to explicitly disclose wherein the feed is turned on for between 10 seconds and about 60 seconds, but teaches the spray is emitted from the nozzles for a predetermined length of time in order to completely wet the interior surface area 19 of the duct 2 [para. 0058]. Therefore, the length of time of spraying is a result-effective variable in completely wetting the interior surface area of the duct (which in turn is dependent upon the particular interior surface area of a duct system), that can be optimized to obtain a desired wetting to the interior surface area of a duct. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation cleaning method of performing the spraying for a predetermined amount of time to include performing the spraying for 10 seconds to about 60 seconds because Marshall teaches to spray until the interior surface area of the duct is completely wetted and one of ordinary skill in the art would know to apply the spray as much or as little as necessary to achieve the desired result and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713